*348Appeal from judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered December 13, 2001, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of eight years, held in abeyance, motion by assigned counsel to be relieved denied without prejudice to renewal, and counsel directed to communicate to defendant, in Spanish, the same information already provided to defendant in counsel’s letter to defendant concerning the instant application for relief under People v Saunders (52 AD2d 833 [1976]), as well as information concerning any issues that, if raised, might result in vacatur of defendant’s plea of guilty and the possible consequences of raising such issues.
Although counsel’s letter to defendant properly explained the substance and expected consequences of counsel’s Saunders brief and advised him of his right to communicate with the court and set forth points which he thought could be raised on appeal, it was inadequate because it was written in English while the record reflects that defendant was aided by a Spanish interpreter at the plea proceeding, and there is nothing to indicate that defendant understood the letter or that anything was done to communicate its substance to him in Spanish (see United States v Leyba, 379 F3d 53 [2d Cir 2004]). Concur— Buckley, P.J., Mazzarelli, Andrias, Marlow and Catterson, JJ.